[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                                                                                FILED
                                                                      U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                        No. 04-16741                       December 13, 2005
                                                                         THOMAS K. KAHN
                                                                               CLERK
                          D. C. Docket No. 02-22706 CV-DLG

KEVIN HARDISON,

                                                            Plaintiff-Appellee,

                                             versus

SECRETARY OF VETERANS AFFAIRS,
Jim Nicholson, as Secretary,
Department of Veterans Affairs,

                                                            Defendant-Appellant.



                      Appeal from the United States District Court
                          for the Southern District of Florida


                                   (December 13, 2005)

Before DUBINA and KRAVITCH, Circuit Judges, and STROM*, District Judge.

____________________
*Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by
designation.
PER CURIAM:

      In this appeal, the Secretary of the Department of Veterans Affairs appeals

the district court’s grant of summary judgment requiring the Secretary to disclose

certain documents, or portions thereof, to appellee Kevin Hardison pursuant to the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552(a). For the reasons that

follow, we reverse the district court’s grant of summary judgment.

      We review a district court’s grant of summary judgment in a FOIA case de

novo. Office of the Capital Collateral Counsel, N. Region of Fla. v. Dep’t of

Justice, 331 F.3d 799, 802 (11th Cir. 2003).

      The FOIA exemption at issue in this appeal, Exemption 6, excludes from

FOIA requests “personnel and medical files and similar files the disclosure of

which would constitute a clearly unwarranted invasion of personal privacy.” 5

U.S.C. § 552(b)(6).

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we conclude that the district court erred in finding that the

following personal information was not protected under Exemption 6:

      (1) the dates of birth, dates of marriages, and spouses’ names;

      (2) the residents’ performance evaluations;




                                          2
      (3) the residents’ identities, which are included in the activity log and log

summaries; and

      (4) the individuals’ professional background and biographical information

unrelated to documenting an individual’s credentials for federal employment.

      Accordingly, we reverse the district court’s grant of summary judgment in

favor of Hardison insofar as it requires the disclosure of information not already

released to him by the VA and remand this case with directions that judgment be

entered in accordance with this decision.

      REVERSED and REMANDED.




                                            3
4